DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 5/4/22.

Election/Restrictions
Applicant’s election without traverse of species 1, figs 1-12, 15 and 16, in the reply filed on 5/4/22 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitation of claims 5 and 10 (see 112 2nd paragraph rejection below) and the light device claimed in claim14, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 requires that the end piece is mounted so as to be free to pivot on the free end of the actuating element of the actuator about an axis parallel to the opening axis of the opening leaf. At the instant, the limitation is indefinite. 
As clearly shown in the drawings, for example fig 6, the end piece will pivot about axis B, which is perpendicular with respect to the opening axis, which is axis A. 
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

Claims 10 and 11 requires an opening detection device that detects opening of the door leaf and opening of the door leaf beyond the partially opened position. At the instant, it is unclear how this is possible. 
Here is the invention:

    PNG
    media_image1.png
    715
    964
    media_image1.png
    Greyscale

As shown above, the opening detection device will detect position of the actuating element, as seen in fig 11. 
However, it is unclear how this device is capable of detecting opening of the door leaf and anything further. Furthermore, it is not clearly shown how the elements interact when the device is “detecting beyond the partially open position”.
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

Claims 14 and 15 requires a light emitting device. at the instant, it is unclear how this device is related to opening a door. 
Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,711,856 to Hoffman in view of US Pat No 9,771,750 to Held.

    PNG
    media_image2.png
    845
    1509
    media_image2.png
    Greyscale

Hoffman discloses a partial opening system that comprises an actuator comprising a fixed frame (24) and an actuating element (40) moveable between a retracted position and a deployed position.
The system further comprises a device comprising an end-piece (62) arranged at the free end of the actuating element of the actuator and an element (64).
The actuating element is capable of being manually moved from the deployed to the retracted position by the user.
The system is also used in combination with a lock for locking the door.

Hoffman fails to disclose that the actuator is located on the opening leaf and the device on a central pillar of the vehicle. 
First, the limitations with respect to the vehicle are considered as intended use of the system. Applicant is reminded that a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  

    PNG
    media_image3.png
    797
    1798
    media_image3.png
    Greyscale

Second, as shown above, anyone having ordinary skill in the art will provide the actuator at the opening leaf and the device at the central pillar of the vehicle since the position of the elements will not affect the function of the system.

Hoffman also fails to disclose that the device having the end piece and the element is a retaining device that has a retaining end piece and a retaining element that is configured to maintain the actuator element and the retaining element coupled to maintain the opening leaf in the partially opened position and release the opening leaf in a case of an opening action on the opening leaf by the user. 
Hoffman discloses that the end piece and the element will engage each other to move the opening leaf.

    PNG
    media_image4.png
    940
    1666
    media_image4.png
    Greyscale

Held teaches that it is well known in the art to provide an actuating element (25) with a retaining end piece (28) that interact with a retaining element (22), so that is configured to maintain the actuator element and the retaining element coupled and release in a case of an opening action by the user. 
Held further teaches that the retaining feature is a magnetic device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end piece and the element described by Hoffman as ones that will retain, as taught by Held, in order to maintain the engagement until the user desires to separate them.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,711,856 to Hoffman in view of US Pat No 9,771,750 to Held and further in view of US Pat No 3,300,239 to Dinkin.
Hoffman, as modified by Held, fails to disclose that the retaining end-piece of the retaining device is mounted so as to be free to pivot on the free end of the actuating element of the actuator about an axis parallel to the opening axis of the opening leaf, in order to promote the connection between the retaining end-piece and an associated retaining element.

    PNG
    media_image5.png
    561
    848
    media_image5.png
    Greyscale

Dinkin teaches that it is well known in the art to provide an end piece element (10), that is on an actuating element (6) that is retained with a retaining element (11), mounted so as to be free to pivot.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end piece described by Hoffman, as modified by Held, to allow it to pivot freely, as taught by Dinkin, in order to promote the connection between the retaining end-piece and an associated retaining element.
Claim(s) 1, 2, 4, 6-9, 12, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,398,484 to Katsumura et al (Katsumura) in view of US Pat No 9,771,750 to Held.

    PNG
    media_image6.png
    719
    1414
    media_image6.png
    Greyscale

Katsumura discloses a partial opening system that comprises an actuator comprising a fixed frame and an actuating element (8) moveable between a retracted position and a deployed position.
The system further comprises a device comprising an end-piece (17) arranged at the free end of the actuating element of the actuator and an element (22).
The actuating element is capable of being manually moved from the deployed to the retracted position by the user.
The system is also used in combination with a lock (at 25) for locking the door.

Katsumura illustrate that the actuator is located on the opening leaf (4) and the device on a central pillar (2) of the vehicle. 

Katsumura fails to disclose that the device having the end piece and the element is a retaining device that has a retaining end piece and a retaining element that is configured to maintain the actuator element and the retaining element coupled to maintain the opening leaf in the partially opened position and release the opening leaf in a case of an opening action on the opening leaf by the user. 
Katsumura discloses that the end piece and the element are coupled to each other to move the opening leaf.

Held teaches that it is well known in the art to provide an actuating element (25) with a retaining end piece (28) that interact with a retaining element (22), so that is configured to maintain the actuator element and the retaining element coupled and release in a case of an opening action by the user. 
Held further teaches that the retaining feature is a magnetic device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end piece and the element described by Katsumura as ones that will retain, as taught by Held, in order to provide a simpler mechanical way to move the door while maintain the engagement until the user desires to separate them.

Katsumura discloses that the actuator is capable of being an electric jack and the actuating element (8) of the actuator forming a sliding endless screw. 

Katsumura also discloses that the system further comprises a control device (35, fig 5) and a control interface (34) to control movement of the actuating element.

In combination, Katsumura, as modified by Held, will teach that the actuating element is capable of being manually moved from the deployed to the retracted position by the user.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,398,484 to Katsumura et al (Katsumura) in view of US Pat No 9,771,750 to Held and further in view of US Pat No 3,300,239 to Dinkin.
Katsumura, as modified by Held, fails to disclose that the retaining end-piece of the retaining device is mounted so as to be free to pivot on the free end of the actuating element of the actuator about an axis parallel to the opening axis of the opening leaf, in order to promote the connection between the retaining end-piece and an associated retaining element.
Dinkin teaches that it is well known in the art to provide an end piece element (10), that is on an actuating element (6) that is retained with a retaining element (11), mounted so as to be free to pivot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end piece described by Katsumura, as modified by Held, to allow it to pivot freely, as taught by Dinkin, in order to promote the connection between the retaining end-piece and an associated retaining element.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,398,484 to Katsumura et al (Katsumura) in view of US Pat No 9,771,750 to Held and further in view of US Pat No 5,546,777 to Liu et al (Liu).
Katsumura, as modified by Held, fails to disclose that the system further comprises an opening detection device.  

    PNG
    media_image7.png
    486
    869
    media_image7.png
    Greyscale

Liu teaches that it I swell known in the art to provide a detection device (6) that is configured to detect the position of an end piece element (21) located on an actuating element (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Katsumura, as modified by Held, with a detection device, as taught by Liu, in order to detect the position of the device and perform any desired function with respect to the position.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,398,484 to Katsumura et al (Katsumura) in view of US Pat No 9,771,750 to Held and further in view of DE 202011107862 to Guhl and DE 3908995 to Nau.
Katsumura, as modified by Held, fails to disclose that the assembly further comprises a light-emitting device around a recess of an edge of the opening leaf that is a gripping element.

    PNG
    media_image8.png
    615
    540
    media_image8.png
    Greyscale

Guhl that it is well known in the art to provide a door leaf (1) with a gripping element (at 2) for aiding the user to open the door without going directly to the handle.

    PNG
    media_image9.png
    695
    659
    media_image9.png
    Greyscale

Nau teaches that it is well known in the art to provide light emitting devices (11, 12a) on an edge (3) of a door leaf (2) for providing illumination when the door leaf is open.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door leaf described by Katsumura, as modified by Held, with a gripping element, as taught by Guhl, in order to help the user to open the door without going directly to the handle.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door leaf described by Katsumura, as modified by Held, with a light emitting device, as taught by Nau, in order to provide illumination when the door leaf is open.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 20, 2022